DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application does not claim for foreign priority.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification describes the “IMU sensor” in two ways: “an inertial measurement (IMU) sensor” (see paragraph [0004]) and “an inertial measurement unit (IMU) sensor” (see paragraph [0034]). 
Appropriate correction is required.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 152 (see paragraph [0032]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, 3, 7, 10, 12, 16, 17, and 20 each recites the limitation “IMU sensor”. In this regard, the specification describes the “IMU sensor” in two ways: “an inertial measurement (IMU) sensor” (see paragraph [0004]) and “an inertial measurement unit (IMU) sensor” (see paragraph [0034]). Thus, the term is indefinite because the specification does not clearly redefine the term. In addition, if the limitation is an acronym or abbreviation of a term, the term should be defined at least in the first appearance in the claim. In an interest to expedite prosecution, the Examiner will interpret the limitation "IMU sensor" to refer to an "inertial measurement sensor". 

Claim 12 recites the limitation “IMU sensor” in line 4. It is unclear as to whether this limitation indicates the limitation “an IMU sensor” recited in claim 10, or separated one.
Claim 13 recites the limitation “The method according to claim 1, further comprising processing the measured motion to determine a position, speed or acceleration of the assembly base, the robot base or the moveable arm …” It is unclear as to how the position, speed or acceleration of, for example, the robot base or the moveable arm can be determined only by processing the motion of, for example, the assembly base. In other words, the specification describes that “… in FIG. 5. As shown, the motion of the assembly base 138, robot base 142 and/or movable robot arm 152 is initially measured with one or more IMU sensors 158 mounted on the respective components (170A-C).” (see paragraph [0035]) However, the specification does not describe that how the position, speed or acceleration of one component is determined by processing the measured motion of other component. Thus, it is understood that the properties (i.e., a position, speed or acceleration) of each of the assembly base, the robot base or the moveable arm are determined by processing respective motion of the assembly base, the robot base, and the moveable arm measured by each IMU sensor mounted on the respective components. Meanwhile, claim 1 recites “measuring a motion of the assembly base, the robot base or the moveable arm.” Thus, the limitation “a motion” is interpreted as a motion of one component among the assembly base, the robot base, and the moveable arm. Thus, it is unclear as to how the position, speed or acceleration of, for example, the robot base or the moveable arm can be determined only by processing the motion of the assembly base.
Claim 14 recites the limitation “The method according to claim 1, further comprising processing the measured motion to determine a vibration of the assembly base, the robot base or the moveable arm  …” It is unclear as to how the vibration of, for example, the robot base or the moveable arm can be determined only by processing the measured motion of, for example, the assembly base, as the same rationale as stated in the rejection of claim 13 above. 
Claim 20 recites the limitation “a motion of the moveable arm” in line 2. It is unclear as to whether this limitation indicates the limitation “a motion of the moveable arm” recited in claim 1, or separated one.
Claims 4, and 6 are rejected under 112(b) as being dependent from the rejected claim 3; and claims 8-9 are rejected under 112(b) as being dependent from the rejected claim 7; and claim 11 is rejected under 112(b) as being dependent from the rejected claim 10; and claims 18, 19, and 21 are rejected under 112(b) as being dependent from the rejected claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Shi et al. (US2013/0158709 A1; hereinafter, “Shi” ).

Regarding claim 1:
Shi teaches:
A method for assembling parts (see claim 10 ---  A method for use in a work cell having a carrier that moves a product along an assembly line), comprising:
moving an assembly base (Fig. 1 & para. [0016] --- a carrier 14) with a first part (Fig. 1 & para. [0016] --- a product 16) disposed thereon along an assembly line (Fig. 1 & para. [0016] --- a conveyor line 12 and the rails 32);
moving a robot base (Fig. 1 & para. [0016] --- a  platform 26) along the assembly line, a robot (Fig. 1 & para. [0016] --- a robot 30) being disposed on the robot base and comprising a moveable arm (Fig. 1 & para. [0016] --- an  arm tool/end effector 31), a second part (Fig. 2 & para. [0020] --- a lug nut on a vehicle tire) being supported by the moveable arm;
measuring a motion of the assembly base, the robot base or the moveable arm (para. [0006]-[0008], [0024]---  a tracking sensor 25 measures the changing position (--- measuring a motion) of the carrier 14 (--- the assembly base)); and
compensating movement of the robot base or moveable arm (para. [0028], [0031] ---  the controller 50 may control the linear rail motor 33 with a calibrated line speed profile (--- the platform 26 and an arm tool/end effector 31 are moved by the rail motor 33)) based on the measured motion (para. [0026]: the controller 50 receives and processes the position signals (arrow 45) as transmitted by the tracking sensor 25) to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33, with such speed control producing substantially synchronized (--- compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part)) while the assembly base and the robot base are moving (para. [0028]: --- a speed command which causes the platform 26 to move at the calculated moving average line speed (Va) determined at step 104. This helps to smooth the motion (--- while moving) of the platform 26 without causing significant position lag in step 108 below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US2013/0158709 A1; hereinafter, “Shi” ) in view of Makino et al. (US2017/0151664 A1; hereinafter, “Makino”).

Regarding claim 2: 
Shi teaches:
The method according to claim 1.
Shi is silent about:
 wherein the motion is measured with an IMU sensor.
Makino teaches:
 wherein the motion is measured with an IMU sensor (para. [0100] --- Note that the settling start times and the settling end times may be obtained using other sensors. The other sensors include e.g. inertial sensors).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi’s system by enhancing Shi’s system to use an inertial sensor as a tracking sensor, as taught by Makino, in order to measure a changing position of the carrier.
The motivation is to reduce a complexity of the system by using the inertial sensor which can measure a various signals such as an angular rates, velocity and position all in one. In addition, it is well known that an inertial sensor is widely used in a robot system.

Regarding claim 3:
Shi teaches:
The method according to claim 1.
Shi is silent about:
wherein the motion is measured with an … sensor connected to the assembly base to measure the motion of the assembly base (Fig. 1 & para. [0024]: The tracking sensor 25 may be positioned with respect to the conveyor line 12. Such a tracking sensor 25 measures the changing position of the carrier 14 and the product 16. The sensor 25 may be … other sensor embodiments may be used without departing from the intended inventive scope).
Shi is silent about:
wherein the motion is measured with an IMU sensor …
Makino teaches:
wherein the motion is measured with an IMU sensor …  (para. [0100] --- Note that the settling start times and the settling end times may be obtained using other sensors. The other sensors include e.g. inertial sensors).
The motivation for claim 2 is applicable for claim 3.
 
Regarding claim 4:
Shi in view of Makino teaches:
The method according to claim 3, further comprising …
Shi further teaches:
communicating the motion of the assembly base to a robot controller (para. [0024] --- The sensor 25 … transmits the measured position signal (arrow 45) to the controller 50), wherein the robot controller moves the robot base to match a speed of the assembly base to compensate movement of the robot base to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the robot base), with such speed control producing substantially synchronized (--- match, compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part).

Regarding claim 6:
Shi in view of Makino teaches:
The method according to claim 3, further comprising …
Shi further teaches:
communicating the motion of the assembly base to a robot controller (para. [0024] --- The sensor 25 … transmits the measured position signal (arrow 45) to the controller 50), and processing the measured motion to determine a vibration of the assembly base (para. [0024] --- the controller 50 is able to determine the changing position of the carrier 14 in the cell 10, and thus its speed, by processing the position signals (arrow 45) as received from the sensor 25; para. [0020]: An e-stop event occurring at t=5 abruptly stops the assembly robot(s) 30 and/or the conveyor line 12 of FIG. 1, thus resulting in a spike 48 having a peak at approximately point 49. … Such a spike may cause the product 16 of FIG. 1 to become unstable on the carrier 14 (--- vibration; see Makino also teaches vibration), and/or may damage a portion of the product 16, such as the threads of a wheel lug in keeping with the above example..), wherein movement of the robot base or moveable arm is compensated based on the vibration to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the robot base and the movable arm), with such speed control producing substantially synchronized (--- compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part).

Regarding claim 7:
Shi teaches:
The method according to claim 1.
Shi is silent about:
wherein the motion is measured with an IMU sensor connected to the robot base to measure the motion of the robot base.
Makino teaches:
wherein the motion is measured with an IMU sensor connected to the robot base to measure the motion of the robot base (para. [0077] --- The position of the slider 71 (robot 1 --- the robot base) may be obtained based on the detection result of the encoder 73 (--- sensor); para. [0120] --- The encoder, the respective angle sensors, and the respective inertial sensors include, but not particularly limited to, e.g., optical, magnetic (--- IMU), electromagnetic, electrical sensors.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi’s system by enhancing Shi’s system to provide an inertial sensor in the robot platform, as taught by Makino, in order to measure a position of the robot platform.
The motivation is to calculate a control signal more accurately by obtaining and using a position of the robot platform and to be prepared in case the sensor provided in the conveyor line is not available. 

Regarding claim 8:
Shi in view of Makin teaches:
The method according to claim 7, further comprising …
Shi further teaches:
communicating the motion of the … base to a robot controller (para. [0024] --- The sensor 25 … transmits the measured position signal (arrow 45) to the controller 50), wherein the robot controller compensates movement of the moveable arm based on the motion of the … base to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the movable arm), with such speed control producing substantially synchronized (--- compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part).
Shi is silent about:
communicating the motion of the robot base to a robot controller, wherein the … controller compensates movement of the moveable arm based on the motion of the robot base …
Makino teaches:
communicating the motion of the robot base to a robot controller (para. [0079] --- the motor 72 and the encoder 73 are respectively electrically connected to the control apparatus 20; para. [0077] --- The position of the slider 71 (robot 1) may be obtained based on the detection result of the encoder 73), wherein the … controller compensates movement of the moveable arm based on the motion of the robot base … (para. [0014] --- an inertial sensor is provided in the robot, and damping control of the robot is performed based on a detection result of the inertial sensor; para. [0099] --- the settling start time and the settling end time for the carrying apparatus 7 may be obtained based on the detection result of the encoder 73).
	The motivation for claim 7 is applicable for claim 8.

Regarding claim 9:
Shi in view of Makin teaches:
The method according to claim 8, further comprising …
Shi further teaches:
	processing the measured motion to determine a vibration of the … base (para. [0024] --- the controller 50 is able to determine the changing position of the carrier 14 in the cell 10, and thus its speed, by processing the position signals (arrow 45) as received from the sensor 25; para. [0020]: An e-stop event occurring at t=5 abruptly stops the assembly robot(s) 30 and/or the conveyor line 12 of FIG. 1, thus resulting in a spike 48 having a peak at approximately point 49. … Such a spike may cause the product 16 of FIG. 1 to become unstable on the carrier 14 (--- vibration), and/or may damage a portion of the product 16, such as the threads of a wheel lug in keeping with the above example..), wherein movement of the moveable arm is compensated based on the vibration to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the movable arm), with such speed control producing substantially synchronized (--- compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part).
Shi is silent about:
	processing the measured motion to determine a vibration of the robot base.
Makino teaches:
	processing the measured motion to determine a vibration of the robot base (para. [0014] --- an inertial sensor is provided in the robot, and damping control of the robot is performed based on a detection result of the inertial sensor; para. [0099] --- the settling start time and the settling end time for the carrying apparatus 7 may be obtained based on the detection result of the encoder 73).
The motivation for claim 7 is applicable for claim 9.

Regarding claim 10:
Shi teaches:
The method according to claim 1.
Shi is silent about:
wherein the motion is measured with an IMU sensor connected to the moveable arm to measure the motion of the moveable arm.
Makino teaches:
wherein the motion is measured with an IMU sensor connected to the moveable arm to measure the motion of the moveable arm (para. [0053]: a second inertial sensor 32 is placed in the third arm 14 (see FIG. 7). The angular velocity of the third arm 14 can be detected by the second inertial sensor 32).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi’s system by enhancing Shi’s system to provide an inertial sensor in the robotic arm, as taught by Makino, in order to measure an angular velocity of the robotic arm.
The motivation is to calculate a control signal more accurately by obtaining and using an angular velocity of the robotic arm and to be prepared in case the sensor provided in the conveyor line is not available. 

Regarding claim 11:
Shi in view of Makino teaches:
The method according to claim 10, further comprising …
Shi further teaches:
	communicating the motion … to a robot controller (para. [0024] --- The sensor 25 … transmits the measured position signal (arrow 45) to the controller 50), and processing the measured motion to determine a vibration … (para. [0024] --- the controller 50 is able to determine the changing position of the carrier 14 in the cell 10, and thus its speed, by processing the position signals (arrow 45) as received from the sensor 25; para. [0020]: An e-stop event occurring at t=5 abruptly stops the assembly robot(s) 30 and/or the conveyor line 12 of FIG. 1, thus resulting in a spike 48 having a peak at approximately point 49. … Such a spike may cause the product 16 of FIG. 1 to become unstable on the carrier 14 (--- vibration), and/or may damage a portion of the product 16, such as the threads of a wheel lug in keeping with the above example..), wherein the robot controller compensates movement of the moveable arm based on the vibration … to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the movable arm), with such speed control producing substantially synchronized (--- compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part).
Shi is silent about:
communicating the motion of the moveable arm to a robot controller, and processing the measured motion to determine a vibration of the moveable arm, wherein the … controller compensates movement … based on the vibration of the moveable arm …
Shi is silent about:
	communicating the motion of the moveable arm to a robot controller, and processing the measured motion to determine a vibration of the moveable arm, wherein the … controller compensates movement … based on the vibration of the moveable arm … (para. [0053]: a second inertial sensor 32 is placed in the third arm 14 (see FIG. 7). The angular velocity of the third arm 14 can be detected by the second inertial sensor 32; para. [0018] --- the vibrations of the robot may be suppressed based on the detection result of the angular velocity sensor; para. [0060] --- Damping control of the robot arm 10 of the robot 1 is performed based on the detection results of the first inertial sensor 31, the second inertial sensor 32, the first angle sensor 411, the second angle sensor 412, and the third angle sensor 413. Thereby, the vibrations of the robot 1 (robot arm 10) may be suppressed).
The motivation for claim 10 is applicable for claim 11.

Regarding claim 12:
Shi in view of Makino teaches:
The method according to claim 10, further comprising …
Shi further teaches:
processing the measured motion to determine a vibration … (para. [0024] --- the controller 50 is able to determine the changing position of the carrier 14 in the cell 10, and thus its speed, by processing the position signals (arrow 45) as received from the sensor 25; para. [0020]: An e-stop event occurring at t=5 abruptly stops the assembly robot(s) 30 and/or the conveyor line 12 of FIG. 1, thus resulting in a spike 48 having a peak at approximately point 49. … Such a spike may cause the product 16 of FIG. 1 to become unstable on the carrier 14 (--- vibration), and/or may damage a portion of the product 16, such as the threads of a wheel lug in keeping with the above example..) …
Shi is silent about:
processing the measured motion to determine a vibration of the moveable arm, comparing the vibration to a predetermined expected vibration, and determining that the assembly part, moveable arm or IMU sensor has failed when the vibration and the predetermined expected vibration varies by more than a threshold.
Makino teaches:
processing the measured motion to determine a vibration of the moveable arm (para. [0060] --- Damping control of the robot arm 10 of the robot 1 is performed based on the detection results of the first inertial sensor 31, the second inertial sensor 32, the first angle sensor 411, the second angle sensor 412, and the third angle sensor 413. Thereby, the vibrations of the robot 1 (robot arm 10) may be suppressed), comparing the vibration to a predetermined expected vibration, and determining that the assembly part, moveable arm or IMU sensor has failed when the vibration and the predetermined expected vibration varies by more than a threshold (para. [0112] --- as shown in FIG. 5, in the case where the distal end of the robot arm 10 is moved to a target position, when the displacement of the distal end of the robot arm 10 from the target position falls within a threshold value of stop determination, a determination that the robot 1 has stopped is made. Then, if the determination that the robot 1 has stopped is made, the damping control of the robot 1 is ended. Note that the absolute value of the threshold value of stop determination is smaller than the absolute value of the threshold value of settling in the illustrated configuration, however, not limited to that. The absolute value may be larger than the absolute value of the threshold value of settling or the same as the absolute value of the threshold value of settling.).
The motivation for claim 10 is applicable for claim 12.

Regarding claim 13:
Shi teaches:
The method according to claim 1, further comprising …
Shi further teaches:
processing the measured motion to determine a position, speed or acceleration of the assembly base, the robot base or the moveable arm (para. [0028], [0031] --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- arm tool/end effector 31 of the robot 30)), wherein movement of the robot base or moveable arm is compensated based on the position, speed or acceleration to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the robot base and movable arm), with such speed control producing substantially synchronized (--- compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part).

Regarding claim 14:
Shi teaches:
The method according to claim 1, further comprising …
Shi further teaches:
processing the measured motion to determine a vibration of the assembly base, the robot base or the moveable arm (para. [0024] --- the controller 50 is able to determine the changing position of the carrier 14 in the cell 10, and thus its speed, by processing the position signals (arrow 45) as received from the sensor 25; para. [0020]: An e-stop event occurring at t=5 abruptly stops the assembly robot(s) 30 and/or the conveyor line 12 of FIG. 1, thus resulting in a spike 48 having a peak at approximately point 49. … Such a spike may cause the product 16 of FIG. 1 to become unstable on the carrier 14 (--- vibration), and/or may damage a portion of the product 16, such as the threads of a wheel lug in keeping with the above example), wherein movement of the robot base or moveable arm is compensated based on the vibration to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the movable arm), with such speed control producing substantially synchronized (--- compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part).

Regarding claim 16:
Shi teaches:
The method according to claim 1.
Shi is silent about:
wherein the motion is measured with an IMU sensor, the IMU sensor being an accelerometer, gyroscope or magnetometer.
Makino teaches:
wherein the motion is measured with an IMU sensor, the IMU sensor being an accelerometer, gyroscope or magnetometer (para. [0054] --- The … inertial sensor … are respectively not particularly limited. In the embodiment, e.g. angular velocity sensors (gyro sensors) or the like may be used; para. [0120] --- The encoder, the respective angle sensors, and the respective inertial sensors include, but not particularly limited to, e.g., optical, magnetic, electromagnetic, electrical sensors).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi’s system by enhancing Shi’s system to use an inertial sensor, as taught by Makino, in order to measure a changing position of the carrier and the platform.
The motivation is to reduce a complexity of the system by using the inertial sensor which can measure a various signals such as an angular rates, velocity and position all in one. In addition, it is well known that the inertial sensor include a gyro sensor and magnetic sensor.

Regarding claim 17:
Shi teaches:
The method according to claim 1.
Shi further teaches:
wherein the motion is measured with an … sensor connected to the assembly base to measure the motion of the assembly base (Fig. 1 & para. [0024]: The tracking sensor 25 may be positioned with respect to the conveyor line 12. Such a tracking sensor 25 measures the changing position of the carrier 14 and the product 16. The sensor 25 may be … other sensor embodiments may be used without departing from the intended inventive scope) …
Shi is silent about:
wherein the motion is measured with an IMU sensor …, and further comprising another IMU sensor connected to the robot base to measure a motion of the robot base.
Makino teaches:
wherein the motion is measured with an IMU sensor … (para. [0100] --- Note that the settling start times and the settling end times may be obtained using other sensors. The other sensors include e.g. inertial sensors), and further comprising another IMU sensor connected to the robot base to measure a motion of the robot base (para. [0077] --- The position of the slider 71 (robot 1 --- the robot base) may be obtained based on the detection result of the encoder 73 (--- sensor); para. [0120] --- The encoder, the respective angle sensors, and the respective inertial sensors include, but not particularly limited to, e.g., optical, magnetic (--- IMU), electromagnetic, electrical sensors).
	The motivation for claim 7 and claim 16 is applicable for claim 17.

Regarding claim 18:
Shi in view of Makino teaches:
The method according to claim 17, further comprising …
Shi further teaches:
processing the measured motion of the … base to determine a vibration of the … base (para. [0024] --- the controller 50 is able to determine the changing position of the carrier 14 in the cell 10, and thus its speed, by processing the position signals (arrow 45) as received from the sensor 25; para. [0020]: An e-stop event occurring at t=5 abruptly stops the assembly robot(s) 30 and/or the conveyor line 12 of FIG. 1, thus resulting in a spike 48 having a peak at approximately point 49. … Such a spike may cause the product 16 of FIG. 1 to become unstable on the carrier 14 (--- vibration), and/or may damage a portion of the product 16, such as the threads of a wheel lug in keeping with the above example), wherein movement of the moveable arm is compensated based on the vibration of the … base to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the movable arm), with such speed control producing substantially synchronized (--- compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part).
Shi is silent about:
processing the measured motion of the robot base to determine a vibration of the robot base, wherein movement … is compensated based on the vibration of the robot base …
Makino teaches:
processing the measured motion of the robot base to determine a vibration of the robot base, wherein movement … is compensated based on the vibration of the robot base … (para. [0077] --- The position of the slider 71 (robot 1 --- the robot base) may be obtained based on the detection result of the encoder 73 (--- sensor); para. [0120] --- The encoder, the respective angle sensors, and the respective inertial sensors include, but not particularly limited to, e.g., optical, magnetic (--- IMU), electromagnetic, electrical sensors; para. [0060] --- Damping control of the robot arm 10 of the robot 1 is performed based on the detection results of the sensors).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi’s system by enhancing Shi’s system to measure a movement of the platform, as taught by Makino, in order to determine a position and speed of the platform.
The motivation is to calculate a control signal more accurately by obtaining and using a position of the robot platform and to be prepared in case the sensor provided in the conveyor line is not available. 

Regarding claim 19:
Shi in view of Makino teaches:
The method according to claim 18, further comprising …
Shi further teaches:
processing the measured motion of the assembly base to determine a vibration of the assembly base (para. [0024] --- the controller 50 is able to determine the changing position of the carrier 14 in the cell 10, and thus its speed, by processing the position signals (arrow 45) as received from the sensor 25; para. [0020]: An e-stop event occurring at t=5 abruptly stops the assembly robot(s) 30 and/or the conveyor line 12 of FIG. 1, thus resulting in a spike 48 having a peak at approximately point 49. … Such a spike may cause the product 16 of FIG. 1 to become unstable on the carrier 14 (--- vibration), and/or may damage a portion of the product 16, such as the threads of a wheel lug in keeping with the above example), wherein movement of the moveable arm is compensated based on the vibrations of the assembly base the … base to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the movable arm), with such speed control producing substantially synchronized (--- compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part)).
Shi is silent about:
… wherein movement … is compensated based on … the robot base … (para. [0014] --- an inertial sensor is provided in the robot, and damping control of the robot is performed based on a detection result of the inertial sensor; para. [0099] --- the settling start time and the settling end time for the carrying apparatus 7 (--- the robot base) may be obtained based on the detection result of the encoder 73).
The motivation for claim 7 is applicable for claim 19.

Regarding claim 20:
Shi in view of Makino teaches:
The method according to claim 19, further comprising …
Shi is silent about:
yet another IMU sensor connected to the moveable arm to measure a motion of the moveable arm.
Shi is silent about:
yet another IMU sensor connected to the moveable arm to measure a motion of the moveable arm (para. [0053]: a second inertial sensor 32 is placed in the third arm 14 (see FIG. 7). The angular velocity of the third arm 14 can be detected by the second inertial sensor 32).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi’s system by enhancing Shi’s system to provide an inertial sensor in the robotic arm, as taught by Makino, in order to measure an angular velocity of the robotic arm.
The motivation is to calculate a control signal more accurately by obtaining and using an angular velocity of the robotic arm and to be prepared in case the sensor provided in the conveyor line is not available. 

Regarding claim 21:
Shi in view of Makino teaches:
The method according to claim 20, further comprising …
Shi further teaches:
processing the measured motion … to determine a vibration … (para. [0024] --- the controller 50 is able to determine the changing position of the carrier 14 in the cell 10, and thus its speed, by processing the position signals (arrow 45) as received from the sensor 25; para. [0020]: An e-stop event occurring at t=5 abruptly stops the assembly robot(s) 30 and/or the conveyor line 12 of FIG. 1, thus resulting in a spike 48 having a peak at approximately point 49. … Such a spike may cause the product 16 of FIG. 1 to become unstable on the carrier 14 (--- vibration), and/or may damage a portion of the product 16, such as the threads of a wheel lug in keeping with the above example), wherein movement of the moveable arm is compensated based on the vibrations of the assembly base, … to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the movable arm), with such speed control producing substantially synchronized (--- compensate and align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part)).
Shi is silent about:
processing the measured motion of the moveable arm to determine a vibration of the moveable arm, wherein movement … arm is compensated based on the vibrations of … the robot base and the moveable arm … 
Makino teaches:
processing the measured motion of the moveable arm to determine a vibration of the moveable arm, wherein movement … arm is compensated based on the vibrations of … the robot base and the moveable arm … (para. [0053]: a second inertial sensor 32 is placed in the third arm 14 (see FIG. 7). The angular velocity of the third arm 14 can be detected by the second inertial sensor 32; para. [0014] --- an inertial sensor is provided in the robot, and damping control of the robot is performed based on a detection result of the inertial sensor; para. [0099] --- the settling start time and the settling end time for the carrying apparatus 7 (--- the robot base) may be obtained based on the detection result of the encoder 73).
The motivation for claim 20 is applicable for claim 21.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US2013/0158709 A1; hereinafter, “Shi” ) in view of Makino et al. (US2017/0151664 A1; hereinafter, “Makino”), and further in view of Chen et al. (US2011/0087360 A1; hereinafter, “Chen”).

Regarding claim 5:
Shi in view of Makino teaches:
The method according to claim 3, further comprising …
Shi further teaches:
communicating the motion of the assembly base to a robot controller (para. [0024] --- The sensor 25 … transmits the measured position signal (arrow 45) to the controller 50), wherein the robot controller moves the robot base in response to the motion of the assembly base (para. [0026] ---  the controller 50 receives and processes the position signals (arrow 45) as transmitted by the tracking sensor 25; para. [0031] --- the controller 50 may control the linear rail motor 33 with a calibrated line speed profile.) before … the robot controller moving the moveable arm … to align the second part with the first part to assemble the second part to the first part (Figs. 2 and 4 & para. [0020], [0028]: --- the controller 50 next calculates the required control signals (arrow 44) for speed control of the motor 33 (--- the controller moves the movable arm), with such speed control producing substantially synchronized (---align) motion of the platform 26 (--- the lug nut, i.e., the second part) and the conveyor line 12 (--- the product, i.e., the first part); Notes that the synchronization motion is performed before the lug nut is assembled into the product).
Shi is silent about:
… the first part enters a field of view of a camera disposed on the robot, the first part thereafter entering the field of view of the camera and the robot controller moving the moveable arm in response to the camera …
Chen teaches:
… the first part enters a field of view of a camera disposed on the robot, the first part thereafter entering the field of view of the camera and the robot controller moving the moveable arm in response to the camera … (Abstract --- The robot has mounted on it a camera, a force sensor and a gripper to grip the part. After the robot grips the part, signals from both the force sensor and vision are used by a computing device to move the robot to a position where the robot can assemble the part to the predetermined location on the workpiece).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Makino’s system by enhancing Shi in view of Makino’s system to provide a camera in the robot, as taught by Chen, in order to for the robot to recognize a lug nut and place it in a predetermined position on the workpiece 
The motivation is to perform assembly tasks with high accuracy and prevent a collision between end effector and product.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US2013/0158709 A1; hereinafter, “Shi” ) in view of Makino et al. (US2017/0151664 A1; hereinafter, “Makino”), and further in view of Ide (US2017/0010674 A1; hereinafter, “Ide”).

Regarding claim 15:
Shi teaches:
The method according to claim 1, further comprising …
Shi further teaches:
… a robot controller receiving the measured motion (para. [0024] --- The sensor 25 … transmits the measured position signal (arrow 45) to the controller 50) … 
Shi is silent about:
assigning a first time stamp to the measured motion, a robot controller receiving the measured motion and the first time stamp and 
receiving another measured motion of the assembly base, the robot base or the moveable arm from another sensor with a second time stamp assigned thereto, the robot controller matching the first time stamp and the second time stamp and compensating the measured motion based on the another measured motion.
Makino teaches:
...
receiving another measured motion of the assembly base, the robot base or the moveable arm from another sensor …, the robot controller … compensating the measured motion based on the another measured motion (para. [0060] --- Damping control of the robot arm 10 of the robot 1 is performed based on the detection results of … the second inertial sensor 32 (--- receiving another measured motion of the moveable arm from another sensor), the first angle sensor 411, the second angle sensor 412, and the third angle sensor 413. Thereby, the vibrations of the robot 1 (robot arm 10) may be suppressed (--- compensating the measured motion based on the another measured motion)).
Shi in view of Makino is silent about:
assigning a first time stamp to the measured motion, a … controller receiving the measured motion and the first time stamp and 
receiving … a second time stamp assigned thereto, the … controller matching the first time stamp and the second time stamp… 
Ide teaches:
assigning a first time stamp to the measured motion, a … controller receiving the measured motion and the first time stamp (para. [0052] --- the two motions are compared using measured time data (e.g., time stamps) such that the two motions are compared using the same time-axis) and 
receiving … a second time stamp assigned thereto, the … controller matching the first time stamp and the second time stamp… (para. [0052] --- the first device next compares the data for motion M2 received from the second device with the data representing motion M1 that was measured by the first device. In one implementation, the two motions are compared using measured time data (e.g., time stamps) such that the two motions are compared using the same time-axis).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi in view of Makino’s system by enhancing Shi in view of Makino’s system to assign a time stamp in the measured signal, as taught by Ide, in order to determine whether the signals from separate devices or sensors are synchronized.
The motivation is to prevent a collision between end effector and product, and as a result, an undesirable impact force on the product and robot end effector caused by a lag between the measured signals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/            Supervisory Patent Examiner, Art Unit 3664